     Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 1 of 10




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
STACEY DRUSS
                                       Plaintiff,     FIRST AMENDED
                                                      COMPLAINT    20-CV-6341
                                                      (PMH)(LMS)
                       Against-
                                              JURY TRIAL DEMANDED

ANTHONY MUSCATELLA, VICTOR PROTASIEWICZ, SHIRLEY
ROSE, CHRISTIAN CORTELLI, JOHN DOE and JAMES DOE
                                       Defendants.
------------------------------------------------------------------------X
                                INTRODUCTION

     1. Plaintiff, by and through her legal counsel, Anthony M. Giordano,
        Esq., hereby states and alleges as and for her First Amended
        complaint the following:

                               PARTIES
     2. Plaintiff STACEY DRUSS is of legal age and currently resides at
        12 Easterly Drive, Bardonia, in Rockland County, State of New
        York.

     3. Upon information and belief, at all relevant times hereinafter
        mentioned, defendant ANTHONY MUSCATELLA was employed
        as a police officer with the Clarkstown Police Department in
        Clarkstown, Rockland County, New York

     4. Upon information and belief, at all relevant times hereinafter
        mentioned, defendant VICTOR PROTASIEWICZ was employed as
        a police officer with the Clarkstown Police Department in
        Clarkstown, Rockland County, New York.

     5. Upon information and belief, at all relevant times hereinafter
        mentioned, defendant CHRISTIAN CORTELLI was employed as a
        police officer with the Clarkstown Police Department in
        Clarkstown, Rockland County, New York.
Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 2 of 10




   6. Upon information and belief, at all relevant times hereinafter
      mentioned, defendant SHIRLEY ROSE was employed as a
      police officer with the Clarkstown Police Department in
      Clarkstown, Rockland County, New York.

   7. Upon information and belief, at all relevant times hereinafter
      mentioned, the defendant JOHN DOE and JAMES DOE are
      unknown police officers employed by the Clarkstown Police
      Department in Clarkstown, Rockland County, New York.

   8. The actions and omissions about which plaintiff complains were
      undertaken by defendants under color of authority and state law.

   9. A notice of claim was duly and timely served, and a hearing held
      pursuant to GML 50-h.

                          JURISDICTION

10.Jurisdiction of this honorable Court is invoked pursuant to and
   under 28 U.S.C. § 1331 and 1343 (3) and (4) in conjunction with
   the Civil Rights Act of 1871, 42 U.S.C. § 1983, 1985 and 1986.

11.Jurisdiction is also invoked pursuant to and under 28 U.S.C. § 1367,
   entitled Supplemental Pendent Party Jurisdiction and plaintiffs
   request that the Court exercise its powers to invoke pendent claim
   and pendent party jurisdiction.

12.That the State law claims have a common nucleus of operative facts
   with the federally based claims and arise out of the same
   transactions and occurrences giving rise to the plaintiffs’ federally
   based claims and causes of action.

13.Upon information and belief, the value of the rights in question
   exceed $100,000.00, exclusive of interest and costs.

                          FACTS OF THE CASE
   14.On or about July 22, 2019 at approximately 10 pm, plaintiff was
      alone at her then residence located at 9 Saddle Lane in
Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 3 of 10




      Clarkstown, New York, preparing to turn in for the night when
      someone knocked on her front door and she discovered members
      of the Clarkstown Police Department present.

   15.When asked to open the door, plaintiff politely declined and
      asked police if they possessed any warrants authorizing them to
      be on her property.

   16.When told they did not, plaintiff politely asked them to leave.
   17.Rather than leave, additional Clarkstown police officers arrived
      and gathered on plaintiff’s property without her consent,
      permission or just cause.

   18.These additional police officers gathered on plaintiff’s property,
      then began shining flashlights and peering inside plaintiff’s
      home windows, in an apparent effort to intimidate and alarm her
      into opening her door for police to enter her home.
   19.Plaintiff, again, asked officers John Doe and Shirley Rose, at her
      front door, to leave her premises, a request they twice ignored.
   20.Plaintiff then went upstairs to her balcony and, again, asked
      police present on her property to leave, but police remained.
   21. Shortly thereafter, plaintiff’s landline phone rang and a person
      who identified himself as “Sgt Fredericks with the Clarkstown
      police”, informed plaintiff for the first time that police were at
      her home on a wellness check.
   22.Plaintiff informed Sgt Fredericks she was fine and complained
      to him that police on her property were refusing to leave.
   23.After conversations that, presumably ensured Fredericks that she
      was fine, he informed plaintiff that he would order police to
      leave and instructed her to go to her front door with her phone
      for the purpose of having him do so.

   24.Upon going to her front door, plaintiff discovered a visiting
      friend was outside her front door with police.
   25.Upon information and belief, the supervising officer, defendant
      James Doe, directed defendant John Doe to “get the bar”.
Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 4 of 10




   26.Upon information and belief, it was at this time that defendant
      officers Muscatella, Protasiewicz, Rose, John Doe, and James
      Doe and Cortelli conspired to use plaintiff’s friend as a means to
      enter plaintiff’s home forcibly and illegally.

   27.Plaintiff’s friend asked her to let him in and when plaintiff
      opened her door to do so, defendant JOHN DOE pushed hard on
      the opening door, causing it to violently strike plaintiff, causing
      her to be propelled and fall backwards, while he shoved a metal
      rod (“the bar”) in the door to insure it remained open.

   28.Defendant Officers John Doe, Muscatella and Cortelli, in
      violation of plaintiff’s constitutional rights, then wrongfully and
      illegally entered plaintiff’s home.
   29.Plaintiff, wearing only a black tee shirt, was handcuffed by
      defendant John Doe, who, upon information and belief,
      deliberately placed handcuffs tightly and painfully on plaintiff’s
      wrists in retaliation for her refusal to open her door to police.
   30.When plaintiff complained of the handcuffs hurting her,
      defendant John Doe ignored her complaints and declined to
      check her handcuffs for tightness.

   31.When the now handcuffed plaintiff asked to be allowed to get
      dressed, defendant police refused her request and, instead,
      escorted her from her home and placed her in a police vehicle in
      a near naked state of undress. The police present during her
      illegal seizure, removal from her home and placement into a
      police vehicle were defendants Muscatella, Cortelli
      Protasiewicz, Rose, John Doe, and James Doe.

   32.Upon information and belief, although plaintiff was not accused
      of criminal conduct nor observed engaging in conduct indicative
      of her being a danger to herself or others, she was, nonetheless,
      forcibly removed from her home by police and taken to the
      psychiatric unit at Montefiore hospital, where defendant police
      officers then provided knowingly false and malicious
      information to the hospital psych unit personnel in order to have
      plaintiff wrongfully and involuntarily admitted.
Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 5 of 10




   33.Upon information and belief, to justify their wrongful, forcible
      and illegal entry into plaintiff’s home, the wrongful, forcible and
      illegal seizure of her person in her home without a warrant and
      the wrongful, forcible and illegal involuntary admission to a
      psychiatric unit using false facts given to hospital personnel,
      defendants Muscatella, Cortelli, Protasiewicz, Rose, John Doe
      and James Doe, in furtherance of their conspiracy to violate
      plaintiff’s constitutional rights, agreed to support the false facts
      provided to hospital personnel and contained in the official
      police report on the incident in order to falsely portray plaintiff
      as having engaged in violent, irrational behavior comporting
      with an unfounded and false complaint allegedly made to the
      behavioral response team (BRT) that plaintiff was Bipolar, off
      her meds and talked irrationally.
   34.Upon information and belief, plaintiff has never been diagnosed
      or treated for Bipolar syndrome.
   35.As plaintiff is not Bipolar, was not on Bipolar medication nor
      was suffering at the time of these events from any mental illness,
      much less one that would cause her to speak or behave
      “irrationally”, she never behaved nor spoke irrationally the
      evening police forcibly entered and removed her from her home.
   36.Upon information and belief, Muscatella, with the knowledge,
      understanding and agreement of defendants Protasiewicz,
      Cortelli, Rose, John Doe and James Doe, conspired with these
      co-defendants to justify and/or conceal the facts, including their
      misconduct violating plaintiff’s rights by agreeing to fictitious
      facts placed in Muscatella’s formal police report on the incident,
      knowing these fictitious facts were designed to portray plaintiff
      as having had a mental episode in the presence of police,
      consistent with the BRT call, to justify their illegal conduct.

   37.Upon information and belief, in his report, Muscatella
      knowingly and falsely included that plaintiff called herself “the
      Master Teacher, and you are the Master Learners”, statements
      not uttered by plaintiff but placed in his report to support the
      BRT complaint that plaintiff was speaking irrationally in order
      to justify the police misconduct.
Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 6 of 10




   38.Upon information and belief, Muscatella included other
      fictitious “facts” in his report designed to portray plaintiff as
      having had a mental episode in the presence of police, including
      a claim that plaintiff “barricaded herself with a large cardboard
      box”; and said that “it was her job to protect us, and that she was
      going to teach us a lesson”, in order to justify their violent entry
      into plaintiff’s home and her forcible removal without warrant or
      just cause.

   39.Upon information and belief, Muscatella falsified his report
      further by including fictitious claims that plaintiff threw various
      condiments and Chinese Food at the closed door separating him
      from plaintiff, conduct that never occurred.
   40.Upon information and belief, Muscatella included in his report
      the fictitious claim that plaintiff “picked up an open mustard
      packet that she had thrown down the stairs and with it in hand,
      struck me on the left side of my face”; that she spoke and acted
      irrationally in his patrol car by “singing the alphabet and stating
      that ‘Her Dog Trained her and she is ready for the next
      dimension’”, all false statements placed in his report to support
      and justify the police misconduct.

   41.Upon information and belief, Muscatella included these
      knowingly false, fictitious and malicious “facts” in an official
      police report to portray plaintiff as not in her right mind, as
      acting irrational and violently to justify their illegal entry into
      plaintiff’s home without a warrant, her wrongful detention and
      removal from her home, and their taking her to a psych unit.

   42.Upon information and belief, Muscatella made his knowingly
      false and malicious police report in furtherance of the conspiracy
      by defendant police to cover up their illegal conduct in violation
      of plaintiff’s civil rights.

   43.That, upon information and belief, as a result of the fictitious
      police account of their encounter with plaintiff, as told to the
      hospital psychiatric unit personnel, plaintiff was wrongfully and
      involuntarily admitted against her will without just cause or
      reason.
Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 7 of 10




   44.Upon information and belief, plaintiff was eventually released
      with a diagnosis of anxiety disorder, a diagnosis that did not
      justify her detention.

   45.The actions of the defendant police violated clearly established
      and well settled federal constitutional rights including but not
      limited to the following:

   a. Under the 4th and 14th Amendments to the U.S. Constitution,
      plaintiff’s right to be free from unreasonable seizure of her
      person without probable cause or a warrant issued by a
      magistrate.

   b. Under the 4th and 14th Amendments to the U.S. Constitution,
      plaintiff’s right to be free from unreasonable search of her home
      and property without probable cause or a warrant issued by a
      magistrate.
   c. Under the 4th, 9th, 10th and 14th Amendments to the U.S.
      Constitution, plaintiff’s privacy rights were violated when she
      was forcibly removed from her home without proper clothing
      and later compelled to get into garments in the hospital parking
      lot in the presence of male officers.

   d. Under the 8th and 14th Amendments to the U.S. Constitution to
      due process of law not to be tortured by police.
   46.As a direct and proximate result of the said acts of the defendant
      police officers, plaintiff suffered the following injuries and
      damages;
   a. Violation of her rights under the U.S. Constitution;

   b. Violation of her rights under the New York State Constitution
      and its laws;

   c. Physical, emotional, and psychological injuries suffered by her
      treatment at the hands of the defendants.

   d. Damages for emotional and psychological injuries suffered.
   e. Damages and injury due to her loss of liberty;
Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 8 of 10




   f. Damages for physical pain suffered;

                     FEDERAL CAUSES OF ACTION

   47.Plaintiffs repeats and realleges, as if fully set forth herein, each
      and every allegation contained in paragraphs numbered 1 to 46
      above, inclusive.

   48.By wrongfully seizing and detaining plaintiff without warrant or
      cause under color of authority and law, defendants Muscatella,
      Protasiewicz, Cortelli, Rose, John Doe and James Doe violated
      plaintiff’s rights under the 4th and 14th Amendments to the U.S.
      constitution, as enforced under 42 USC 1983

   49.By wrongfully entering upon her properly and forcibly entering
      her home without permission, justification or warrant, and under
      color of law, defendants Muscatella, Protasiewicz, Cortelli,
      Rose, John Doe and James Doe violated plaintiff’s rights under
      the 4th and 14 Amendments to the US Constitution

   50.By falsifying police documents and providing fictitious
      information to hospital employees in pursuit of their conspiracy
      to hide their own misconduct, defendant police violated
      plaintiff’s due process rights under the due process clause of the
      5th and 14th amendments.

   51.By providing knowingly fictitious information to hospital
      personnel in furtherance of their conspiracy to violate plaintiff’s
      constitutional rights and to cover up their illegal actions,
      defendant police violated plaintiff’s rights not to be free from
      being seized or held illegally under the 4th and 14th Amendments
      to the U.S. constitution, as enforced under 42 USC 1983

                     STATE CAUSES OF ACTION

   52.Plaintiffs repeats and realleges, as if fully set forth herein, each
      and every allegation contained in paragraphs numbered 1 to 46
      above, inclusive.
    Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 9 of 10




        53.That the above-named police did wrongful imprison plaintiff by
           their actions listed above in both their illegal entry into her home
           and their wrongful commitment in a psych unit using fictitious
           claims, in that defendants intended to confine plaintiff, that
           plaintiff was conscious of her confinement, that plaintiff did not
           consent to her confinement and that the confinement was not
           otherwise privileged.

        54.That the actions of defendant JOHN DOE in forcing plaintiff’s
           door into plaintiff, causing the door to strike her, and
           handcuffing her too tightly to deliberately cause her pain in
           retaliation for her refusal to open the door to police, constituted
           an assault and battery against plaintiff for which damages are
           sought.

        55.That the entry into her home by police without consent, warrant
           or just cause constituted a knowing trespass onto private
           property for which damages are sought.

WHEREFORE, plaintiff requests that this Court:
            A. Award compensatory against all the police defendants
                jointly and severally for the constitutional violations in
                the sum of THREE MILLION DOLLARS
                ($3,000,000.00);
            B. Award compensatory against all the police defendants
                jointly and severally for the state violations in the sum
                of ONE MILLION DOLLARS ($1,000,000.00);
            C. Award punitive damages as against all individual
                defendants jointly and severally in the sum of ONE
                MILLION DOLLARS ($1,000,000.00);
            D. Award reasonable costs of this action to plaintiff,
            E. Award reasonable attorney’s fees to plaintiff;
            F. Award such other and further relief as to this Court may
                deem appropriate;
            G. Enter any other order required by the interests of justice
                and equity.
Case 7:20-cv-06341-PMH Document 9 Filed 10/08/20 Page 10 of 10




                               Yours, etc.,

                         _______________________
                         Anthony M. Giordano, Esq.(2735)
                         Giordano Law Office
                         Attorneys for Plaintiff
                         23 Spring Street, Suite 204A
                         Ossining, New York 10562
                         (914) 923-7746
